Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 2, 2008, by and between
Lakeland Bancorp, Inc., a New Jersey corporation (“Lakeland Bancorp”), Lakeland
Bank, a New Jersey state chartered bank (“Lakeland Bank” and, collectively with
Lakeland Bancorp, the “Employer”) and Thomas J. Shara, an individual residing at
92 Frost Court, Wyckoff, New Jersey 07481 (the “Executive”).

RECITAL

WHEREAS, the Employer and the Executive desire to set forth the terms pursuant
to which the Executive will be employed by the Employer as the President and
Chief Executive Officer of Lakeland Bancorp and Lakeland Bank.

NOW, THEREFORE, the Employer and the Executive hereby agree as follows:

Section 1. Employment. The Employer shall employ the Executive, and the
Executive agrees to be employed by the Employer, upon the terms and conditions
hereinafter provided, for a term commencing on April 2, 2008 (the “Effective
Date”) and expiring on April 1, 2011 (the “Initial Term”). The Initial Term
shall be automatically extended for an additional one (1) year period on each
anniversary date of the Effective Date, unless on or before each such
anniversary date either party provides written notice to the other of its (or
his) intent not to extend the then current term, provided, however, that on and
after the fifteenth (15th) anniversary of the Effective Date, if the Executive
remains employed by the Employer, his employment shall be on an at-will
basis. By way of example, if either party does not want the Initial Term to
extend beyond April 1, 2011, then such party must provide written notice to the
other on or before April 2, 2009. Further by way of example, if the term of this
Agreement has been extended to April 1, 2012, and either party does not want the
term to be extended beyond such date, then such party must provide written
notice to the other on or before April 2, 2010. The Initial Term and any renewal
period hereunder through the fifteenth (15th) anniversary of the Effective Date
are referred to herein as the “Term”.

(b) The Executive hereby represents and warrants that the Executive has the
legal capacity to execute and perform this Agreement, that this Agreement is a
valid and binding agreement enforceable against the Executive according to its
terms, and that the execution and performance of this Agreement by the Executive
does not violate the terms of any existing agreement or understanding to which
the Executive is a party.

Section 2. Duties. The Executive shall report to the respective Boards of
Directors of Lakeland Bancorp and Lakeland Bank (each, a “Board” and
collectively, the “Boards”) and have the title of President and Chief Executive
Officer of Lakeland Bancorp and Lakeland Bank. The Executive shall be nominated
for election (i) as a member of the Lakeland Bank Board at each annual meeting
of the sole shareholder of Lakeland Bank occurring during the Term and (ii) as a
member of the Lakeland Bancorp Board at each annual meeting of shareholders of
Lakeland Bancorp at which the Executive’s term as a director of Lakeland Bancorp
expires



--------------------------------------------------------------------------------

occurring during the Term. The Executive initially shall be appointed to the
Lakeland Bank Board and the Lakeland Bancorp Board on April 2, 2008, and shall
be nominated to stand for election at Lakeland Bancorp’s 2008 annual meeting of
shareholders for a term of two years. The Executive shall have such duties as
are consistent with the Executive’s experience, expertise and position as
President and Chief Executive Officer, and as shall be assigned to the Executive
from time to time by the respective Boards. During the Term, except for vacation
in accordance with the provisions of this Agreement and the Employer’s policies
or due to illness or incapacity, the Executive shall devote all of the
Executive’s business time, attention, skill and efforts exclusively to the
business and affairs of the Employer and its affiliates. Notwithstanding the
foregoing, to the extent that the following does not impair the Executive’s
ability to perform the Executive’s duties pursuant to this Agreement, nor
violate the terms of the provisions set forth in Section 6 hereof, the Executive
may (1) make personal investments in such form or manner as will neither require
the Executive’s services in the operation or affairs of the business in which
such investments are made, (2) serve on the board of directors of one or more
charitable organizations and (3) serve on the board of directors of other
companies with the advance written consent of the Boards.

Section 3. Compensation. For all services rendered by the Executive in any
capacity required hereunder during the Term, including, without limitation,
services as an officer, director, or member of any committee of the Employer or
any parent, subsidiary, affiliate or division thereof, the Executive shall be
compensated as follows:

(a) The Employer shall pay the Executive an initial fixed salary (“Base Salary”)
at a rate of $400,000 per annum from the Effective Date. Such Base Salary shall
be subject to periodic review and may be increased by the Employer in its
discretion. The term “Base Salary” as used in this Agreement shall refer to the
Base Salary as it may be increased from time to time. The Base Salary shall be
payable in accordance with the customary payroll practices of the Employer.

(b) The Executive shall participate in the executive bonus program as approved
annually by the Lakeland Bancorp Board.

(c) Upon joining the Employer on April 2, 2008, the Executive shall be granted
60,000 restricted shares (the “Restricted Shares”) of Lakeland Bancorp’s common
stock (the “Common Stock”) pursuant to the Lakeland Bancorp, Inc. Amended and
Restated 2000 Equity Compensation Program (the “Plan”). A total of 25% of such
Restricted Shares shall vest on each of December 1, 2009, December 1,
2010, December 1, 2011 and December 1, 2012, provided that the Executive is an
employee of the Employer on the respective vesting date. Except as set forth in
Section 5, any Restricted Shares that have not vested as of the date of the
Executive’s termination of employment shall be forfeited. Complete terms of the
Restricted Shares shall be set forth in a restricted stock agreement prepared by
the Employer.

(d) Except as expressly modified by this Agreement, the Executive shall be
entitled to participate in all employee benefit plans or programs, including
without limitation the Employer’s 401(k) Plan and Profit Sharing Plan, and to
receive all benefits and perquisites, including without limitation an
automobile, which are approved by the respective Boards and are generally made
available by the Employer to executive officers of the Employer, to the extent

 

-2-



--------------------------------------------------------------------------------

permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof. Notwithstanding the foregoing,
nothing in this Agreement shall require any particular plan or program to be
continued nor preclude the amendment or termination of any such plan or program,
provided that such amendment or termination is applicable generally to the
executive officers of the Employer.

(e) The Executive shall be entitled to five (5) weeks vacation per calendar year
during the Term.

(f) The Executive and the Employer are entering into a Supplemental Executive
Retirement Plan Agreement (“SERP”) on the date hereof which will provide the
Executive, and his spouse, with the benefits described therein.

Section 4. Business Expenses. The Employer shall pay or reimburse the Executive
for all necessary expenses reasonably incurred by the Executive in connection
with the performance of the Executive’s duties and obligations under this
Agreement, subject to the Executive’s presentation of appropriate vouchers in
accordance with such expense account policies and approval procedures as the
Employer may from time to time reasonably establish for employees (including but
not limited to prior approval of extraordinary expenses); provided, however,
that in no event shall a reimbursement be made later than December 31 of the
year following the year in which the expense was incurred.

Section 5. Effect of Termination of Employment.

(a) Termination Generally. Notwithstanding anything herein to the contrary, this
Agreement may be terminated by either the Employer or the Executive, at any
time, without “Cause” or “Good Reason” (each as defined below); provided,
however, that the party desirous of terminating this Agreement shall give the
other party at least ninety (90) days’ prior written notice of such termination.
The Employer may, in lieu of the notice period, pay the Executive’s Base Salary
for the notice period, provided, however, that the Employer shall continue the
Executive’s e-mail, voice mail and secretarial support during such ninety
(90) day period. The date specified in any notice of termination as the
Executive’s final day of employment shall be referred to herein as the
“Termination Date.”

(b) Accrued Obligations. Except as set forth in this Section 5, in the event
that Executive’s employment hereunder is terminated for any reason, then
Executive shall be entitled to no compensation or other benefits of any kind
whatsoever, other than (i) payment of Executive’s unpaid Base Salary under
Section 3(a) and unpaid bonus under Section 3(b) for the preceding year in
accordance with Employer’s standard payroll practices, (ii) payment of any
unpaid accrued vacation or business expenses, (iii) payment of any other unpaid
amounts due and owing under any benefit, fringe or equity plans, and (iv) the
opportunity to continue health coverage under the Employer’s group health plan
in accordance with “COBRA” (“COBRA Coverage”) (the foregoing payments and
benefits are collectively referred to herein as “Accrued Obligations”).

 

-3-



--------------------------------------------------------------------------------

(c) Termination Without Cause, Resignation for Good Reason; Termination
Following a Change in Control.

(1) In the event that the Employer terminates Executive’s employment hereunder
during the Term without “Cause” (defined below) or the Executive resigns during
the Term for “Good Reason” (defined below), then the Executive shall be entitled
to no compensation or other benefits of any kind whatsoever, other than: (i) the
Accrued Obligations, (ii) the No Change in Control Severance Amount (defined
below) payable over a period of twelve (12) months in accordance with the
Employer’s normal payroll practices, and (iii) all of the Executive’s Restricted
Shares and stock options (to the extent not already vested) shall become fully
vested, and the Executive shall be permitted to exercise any such option for the
period specified in the Plan as in effect at such time. In addition, the
Executive shall be entitled to purchase group health insurance under the
Employer’s policy as then in effect, at the Employer’s group rates, for a period
of three (3) years after the Executive’s termination of employment, provided
that the Employer’s then group health insurance carrier permits such purchase
under the then applicable plan. The first eighteen (18) months of any such
coverage shall be under COBRA.

(2) Notwithstanding the foregoing, if, within ninety (90) days following a
“Change in Control” (defined below), the Executive’s employment is terminated by
the Employer without Cause or the Executive resigns for Good Reason, then the
Executive shall receive (i) the Accrued Obligations, (ii) the Change in Control
Severance Amount (defined below) payable within thirty (30) days following the
Executive’s Termination Date, subject to Section 20 hereof and (iii) all of the
Executive’s Restricted Shares and stock options (to the extent not already
vested) shall become fully vested, and the Executive shall be permitted to
exercise any such option for the period specified in the Plan as in effect at
such time. In addition, the Executive shall be entitled to purchase group health
insurance under the Employer’s policy as then in effect, at the Employer’s group
rates, for a period of three (3) years after the Executive’s termination of
employment, provided that the Employer’s then group health insurance carrier
permits such purchase under the then applicable plan. The first eighteen
(18) months of any such coverage shall be under COBRA.

(3) Notwithstanding anything contained in this Agreement to the contrary, in the
event it shall be determined that any payment or benefit made or provided by the
Employer or its affiliated companies to or for the benefit of the Executive
pursuant to the terms of this Agreement or otherwise (determined without regard
to any additional payment required under this Section 5(c)(3)) (the “Total
Payments”) would be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), then
the Executive shall be entitled to receive an additional payment from the
Employer (a “Gross-Up Payment”) such that the net amount received by the
Executive after deduction of such Excise Tax and any federal, state and local
income tax, penalties, interest and Excise Tax upon the Gross-Up Payment
provided by this Section 5(c)(3) (including FICA and FUTA taxes), shall be equal
to the Total Payments. Such Gross-Up Payment shall be made by the Employer to
the Executive as soon as practical following the Executive’s Termination Date,
but in no event later than thirty (30) days following such Termination Date. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest applicable marginal rate of
federal income taxation for the calendar year in which the

 

-4-



--------------------------------------------------------------------------------

Gross-Up Payment is to be made, and to pay state and local income taxes at the
highest applicable marginal rate of taxation in the state and locality of the
Executive’s residence on the Executive’s Termination Date for the calendar year
in which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

(d) Death or Disability. The Executive’s employment with the Employer shall
terminate upon Executive’s death or “Disability” (defined below), in which case
the Executive (or his estate and heirs) shall be entitled to no compensation or
other benefits of any kind whatsoever under this Agreement for any period after
the Executive’s date of termination other than the Accrued Obligations. In
addition, the Executive (or his estate and heirs) shall be permitted to exercise
any stock options (to the extent vested as of the date of Executive’s
termination of employment) for up to twelve (12) months following such date of
termination.

(e) Termination Due to Non-Renewal. If the Executive’s employment with the
Employer terminates due to the Employer’s notice of non-renewal of the Term in
accordance with Section 1(a), then the Executive shall be entitled to no
compensation or other benefits of any kind whatsoever, other than the Accrued
Obligations. Any options held by the Executive at such time (to the extent
vested as of the Termination Date) shall be exercisable for the period specified
in the Plan as in effect at such time. All unvested Restricted Shares held by
the Executive as of the Termination Date shall be forfeited.

(f) Release. Payment of any amounts under this Section 5 (other than the Accrued
Obligations) shall be contingent upon Executive executing a general release of
claims in favor of the Employer, its subsidiaries and affiliates, and their
respective officers, directors, shareholders, partners, members, managers,
agents or employees, which release shall be provided to the Executive within
five (5) business days following the Termination Date, and which must be
executed by the Executive and become effective within thirty (30) days
thereafter. Severance payments under this Section 5 that are contingent upon
such release shall commence within ten (10) days after such release becomes
effective.

(g) Termination With Cause. The Employer may terminate this Agreement
immediately for “Cause” by giving written notice to the Executive. In the event
that this Agreement is terminated pursuant to this Section 5(g), the Executive
shall be entitled to no compensation or other benefits of any kind whatsoever
for any period after the Termination Date set forth in the notice given by the
Employer to the Executive, except for the Accrued Obligations. All unexercised
stock options and unvested Restricted Shares held by the Executive as of the
Termination Date shall be forfeited.

(h) Definitions.

(i) “Cause” shall mean: (1) the Executive’s gross negligence in the performance
of the material responsibilities of his office or position; (2) the Executive’s
gross or willful misconduct in the performance of the material responsibilities
of his office or position; (3) material failure or refusal by the Executive to
perform his duties, as such may be reasonably assigned to him from time to time,
other than by reason of his disability, or other acts or omissions constituting
material neglect or dereliction of his duties; (4) any conviction by a court

 

-5-



--------------------------------------------------------------------------------

of law of, or entry of a pleading of guilty or nolo contendre by Executive with
respect to a felony; (5) the Executive’s embezzlement or intentional
misappropriation of any property of the Employer (other than good faith expense
account disputes); (6) the Executive’s breach of Section 6 of this Agreement;
(7) fraud, dishonesty or other acts or omissions by the Executive that
constitute a willful breach of his fiduciary duty to the Employer; (8) the
Executive’s use of alcohol or drugs which materially interferes with the
performance of his duties hereunder; or (9) the Executive’s use of alcohol or
drugs which materially compromises the integrity and reputation of the Employer,
or that of its employees, services or products. For purposes of this definition,
an act or failure to act shall be considered “willful” only if done or omitted
to be done without a good faith reasonable belief that such act or failure to
act was in the best interests of the Employer. The Executive shall be given
notice of the termination of his employment for Cause. If the Executive shall be
terminated pursuant to clause (1), (2), (3), (6) or (8) above, the Executive
shall be given thirty (30) days to cure the matter (if curable). In all other
cases, termination shall be effective as of the date notice is given.

(ii) “Change in Control Event” shall be deemed to have occurred if any of the
following events occur:

(a) the consummation of any consolidation or merger of Lakeland Bancorp in which
Lakeland Bancorp is not the continuing or surviving corporation or pursuant to
which shares of Common Stock would be converted into cash, securities or other
property, other than a merger of Lakeland Bancorp in which the holders of the
shares of Lakeland Bancorp’s Common Stock immediately prior to the merger have
the same proportionate ownership of common stock of the surviving corporation
immediately after the merger; or

(b) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of Lakeland Bancorp, other than to a subsidiary or affiliate; or

(c) an approval by the shareholders of Lakeland Bancorp of any plan or proposal
for the liquidation or dissolution of Lakeland Bancorp; or

(d) any action pursuant to which any person (as such term is defined in
Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
corporation or other entity (other than any person who owns more than ten
percent (10%) of the outstanding Common Stock on the date on which this
Agreement is first entered into) shall become the “beneficial owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of shares of capital stock entitled to vote generally for the election of
directors of Lakeland Bancorp (“Voting Securities”) representing fifty-one
(51%) percent or more of the combined voting power of Lakeland Bancorp’s then
outstanding Voting Securities (calculated as provided in Rule 13d-3(d) in the
case of rights to acquire any such securities), unless, prior to such person so
becoming such beneficial owner, the Board shall determine that such person so
becoming such beneficial owner shall not constitute a Change in Control; or

 

-6-



--------------------------------------------------------------------------------

(e) the individuals (A) who, as of the date on which this Agreement is first
entered into, constitute the Board (the “Original Directors”) and (B) who
thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two thirds of the
Original Directors then still in office (such Directors being called “Additional
Original Directors”) and (C) who thereafter are elected to the Board and whose
election or nomination for election to the Board was approved by a vote of at
least two thirds of the Original Directors and Additional Original Directors
then still in office, cease for any reason to constitute a majority of the
members of the Board.

(iii) “Disability” shall mean that Executive is incapable of performing his
principal duties due to physical or mental incapacity or impairment for 180
consecutive days, or for 240 non-consecutive days, during any 12 month period.

(iv) “Good Reason” shall mean (a) a material adverse reduction in the
Executive’s duties and responsibilities without his consent, or a reduction in
the Executive’s title or positions (other than during any period of illness or
disability); (b) a material breach by the Employer of a material term of this
Agreement, (c) the relocation of the Executive’s principal office location,
without the Executive’s consent, to a location that is anywhere outside of a
30 mile radius of Oak Ridge, New Jersey, (d) any reduction, without the
Executive’s consent, of the Executive’s Base Salary, or (e) any failure of the
Board to nominate the Executive for election to the Lakeland Bancorp Board at an
annual meeting of shareholders or failure of the shareholders of Lakeland
Bancorp to elect the Executive to the Board at such annual meeting (unless the
Executive is prohibited by law from serving as a director of the Board). No
event described in clauses (a) through (e) above shall constitute “Good Reason”
unless the Executive provides the Board with written notice of the Executive’s
objection to such event within thirty (30) days after such event first occurs,
and the Employer is afforded an opportunity to cure within thirty (30) days
after the Board’s receipt of such notice.

(v) “Change in Control Severance Amount” shall equal three (3) times the sum of
(a) an amount equal to the Executive’s annual Base Salary at the rate in effect
as of the Executive’s Termination Date, plus (b) an amount equal to the highest
annual bonus paid to the Executive by the Employer during the last three
(3) years prior to the Executive’s Terminate Date.

(vi) “No Change in Control Severance Amount” shall equal an amount equal to
thirty-six (36) months of Base Salary at the rate in effect as of the
Executive’s Termination Date.

(i) No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.

 

-7-



--------------------------------------------------------------------------------

Section 6. Confidentiality and Covenants Against Competition, Solicitation,
Disparagement.

(a) The Executive agrees that his services hereunder are of a special, unique,
extraordinary and intellectual character, and his position with the Employer
places him in a position of confidence and trust with employees, customers, and
suppliers of the Employer. The Executive further agrees and acknowledges that in
the course of the Executive’s employment with the Employer, the Executive has
been and will be privy to confidential information of the Employer. The
Executive consequently agrees that it is reasonable and necessary for the
protection of the trade secrets, goodwill and business of the Employer that the
Executive make the covenants contained herein. Accordingly, the Executive agrees
that while employed by the Employer and during the “Restrictive Period” (defined
below), the Executive shall not (without the express prior written consent of
the Employer), anywhere in the world, directly or indirectly,

(i) become Associated With any Competing Business in the Territory; or

(ii) solicit, sell, call upon or induce others to solicit, sell or call upon,
directly or indirectly, any customer or prospective customer of the Employer for
the purpose of inducing any such customer or prospective customer to purchase,
license or lease a product or service of a Competing Business in the Territory;
or

(iii) employ, solicit for employment, or advise or recommend to any other person
that they employ or solicit for employment or retention as a consultant, any
person who is, or was at any time within twelve (12) months prior to the last
day of Executive’s employment with the Employer, an employee of, or exclusive
consultant to, the Employer.

(b) For purposes of this Section 6, the term:

(i) “Employer” shall include the Employer, and any of its subsidiaries or
affiliates.

(ii) “Competing Business” means that portion or segment of the business of any
person, corporation or other entity which, directly or indirectly, engages in
providing financial services or advice or takes deposits or makes loans.

(iii) “Associated With” means serving as an owner, officer, employee,
independent contractor, agent or a holder of 5% or more of any class of equity
securities of, director, trustee, member, consultant or partner of any person,
corporation or other entity engaged in a Competing Business.

(iv) “Restrictive Period” means the twelve (12) month period commencing from the
Executive’s date of termination with the Employer.

(v) “Territory” means a geographic area equal to 20 miles from any of the
Employer’s branches at the time of Executive’s termination of employment.

 

-8-



--------------------------------------------------------------------------------

(c) If the Executive commits a breach or is about to commit a breach, of any of
the provisions of this Section 6, the Employer shall have the right to have the
provisions of this Agreement specifically enforced by any court having equity
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of the available remedies at law, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Employer and that money damages will not provide an
adequate remedy to the Employer. In addition, the Employer may take all such
other actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.

(d) Executive shall not make any negative or disparaging comments regarding the
Employer or its subsidiaries or affiliates, or any of their respective officers,
directors, shareholders, partners, members, managers, agents or employees
(collectively, the “Representatives”), including regarding the performance of
the Employer or such subsidiaries or affiliates, or otherwise take any action
that could reasonably be expected to adversely affect the Employer or its
subsidiaries or affiliates or the personal or professional reputation of any of
their respective Representatives; and the Employer and its Representatives shall
not make any negative or disparaging comments regarding Executive, or otherwise
take any action that could reasonably be expected to adversely affect the
personal or professional reputation of Executive. Disclosure of information
required to be disclosed by either party pursuant to any applicable law, court
order, subpoena, compulsory process of law, or governmental decree shall not
constitute a violation or breach of this Section 6(d); provided, that the
disclosing party delivers written notice of such required disclosure to the
other parties promptly before making such disclosure if such notice is not
prohibited by applicable law, court order, subpoena, compulsory process of law,
or governmental decree.

(e) The Executive further agrees that all documents, reports, plans, proposals,
marketing and sales plans, customer lists, or materials principally relating to
the businesses of the Employer or any of its subsidiaries or affiliates and made
by the Executive or that came or come into the Executive’s possession by reason
of the Executive’s employment by the Employer are the property of such entities
and shall not be used by the Executive in any way adverse to the interests of
the Employer or any of its subsidiaries or affiliates. The Executive will not,
during the Term and thereafter, deliver, reproduce or in any way allow such
documents or things to be delivered or used by any third party without specific
direction or consent of a duly authorized representative of the Employer. During
or after termination of the Executive’s employment with the Employer, the
Executive will not publish, release or otherwise make available to any third
party any information describing any trade secret or other confidential
information of the Employer without prior specific written authorization of the
Employer.

(f) During the Term and thereafter, the Executive will regard and preserve as
confidential all trade secrets and other confidential information pertaining to
the business of the Employer that have been or may be obtained by the Executive
by reason of the Executive’s employment by the Employer. The Executive will not,
without written authority from the Employer to do so, use for the Executive’s
own benefit or purposes, nor disclose to others, either during the Executive’s
employment by the Employer or thereafter any trade secret or other confidential
information relating to the business of the Employer, except as required in the
course of the Executive’s employment with the Employer, or as required by law,
or as (and only

 

-9-



--------------------------------------------------------------------------------

to the extent) required pursuant to legal process or by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency (and then only after providing the Employer with the opportunity to
prevent such disclosure or to receive confidential treatment for the
confidential information required to be disclosed); and the Executive will not
take or retain or copy any of the information, customer lists, or other
documents of the Employer. This Section 6(f) shall not apply with respect to
information which has been voluntarily disclosed to the public by or with the
consent of the Employer, independently developed and disclosed by others, or
otherwise enters the public domain through lawful means.

(g) For purposes of this Agreement, the term “trade secret” shall include, but
not be limited to, information encompassed in all plans, proposals, marketing
and sales plans, customer lists, mailing lists, financial information, costs,
pricing information, and all concepts or ideas in or reasonably related to the
businesses of the Employer (whether or not divulged by the Executive or other
employees or agents of the Employer) that have not previously been publicly
released by duly authorized representatives of the Employer.

(h) Executive acknowledges that the type and periods of restriction imposed in
the provisions of this Section 6 are fair and reasonable and are reasonably
required for the protection of the Employer and the goodwill associated with the
business of the Employer; and that the time, scope, geographic area and other
provisions of this Section 6 have been specifically negotiated by sophisticated
parties and are given as an integral part of this Agreement. The Executive
specifically acknowledges that the restrictions contemplated by this Agreement
will not prevent him from being employed or earning a livelihood. If any of the
covenants in this Section 6, or any part thereof, is hereafter construed to be
invalid or unenforceable, the same shall not affect the remainder of the
covenants, which shall be given full effect, without regard to the invalid
portions. If any of the covenants contained in this Section 6, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or areas of such
provision and, in its reduced form, such provision shall then be enforceable.
The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in this Section 6 upon the courts of any state or other
jurisdiction within the geographical scope of such covenants. In the event that
the courts of any one or more of such states or other jurisdictions shall hold
such covenants wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the right of the Employer to the relief provided above
in the courts of any other states or other jurisdictions within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective states or other jurisdictions, the above covenants as they relate to
each state or other jurisdiction being, for this purpose, severable into diverse
and independent covenants. The existence of any claim or cause of action by the
Executive against the Employer shall not constitute a defense to the enforcement
by the Employer of the foregoing restrictive covenants, but such claim or cause
of action shall be determined separately.

(i) The Executive further agrees that a copy of a summons and complaint seeking
the entry of such order may be served upon the Executive by certified mail,
return receipt requested, at the address set forth above or at any other address
which the Executive shall designate in a writing addressed to the Employer in
the manner that notices are to be addressed pursuant to Section 9 of this
Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 7. Assignment of Developments; Works for Hire. If at any time or times
during Executive’s employment with the Employer, the Executive shall (either
alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work-of-authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(a) relates to the business of the Employer (or any subsidiary or affiliate of
the Employer) or any customer of or supplier to the Employer (or any of its
subsidiaries or affiliates) or any of the products or services being developed,
manufactured, sold or provided by the Employer or which may be used in relation
therewith or (b) results from tasks assigned to the Executive by the Employer,
such Developments and the benefits thereof shall immediately become the sole and
absolute property of the Employer and its assigns, and the Executive shall
promptly disclose to the Employer (or any persons designated by it) each such
Development and hereby assigns any rights the Executive may have or acquire in
the Developments and benefits and/or rights resulting therefrom to the Employer
and its assigns without further compensation and shall communicate, without cost
or delay, and without publishing the same, all available information relating
thereto (with all necessary documentation, plans and models) to the Employer.

Upon disclosure of each Development to the Employer, the Executive will, during
the Term and at any time thereafter, at the request and cost of the Employer,
sign, execute, make and do all such deeds, documents, acts and things as the
Employer and its duly authorized agents may reasonably require:

(a) to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights, trademarks, service
marks or other analogous protection in any country throughout the world and when
so obtained or vested to renew and restore the same; and

(b) to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyrights, trademarks, service marks or other analogous
protection.

In the event the Employer is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyrights, trademarks, service
marks or other analogous protection relating to a Development, whether because
of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on his behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive.

 

-11-



--------------------------------------------------------------------------------

Section 8. Withholding Taxes. The Employer may directly or indirectly withhold
from any payments to be made under this Agreement all Federal, state, city or
other taxes and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Employer.

Section 9. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing, and shall be deemed
effective upon (a) personal delivery, if delivered by hand, (b) three (3) days
after the date of deposit in the mails, postage prepaid, if mailed by certified
or registered United States mail, or (c) the next business day, if sent by a
prepaid overnight courier service, and in each case addressed as follows:

 

  (a) To the Employer:

Lakeland Bancorp, Inc.

250 Oak Ridge Road

Oak Ridge, New Jersey 07438

Attention: Chairman of the Board

with a copy (which shall not be deemed notice) to:

Peter H. Ehrenberg, Esq.

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, New Jersey 07068

 

  (b) To the Executive:

to the Executive at the Executive’s

address listed above.

with a copy (which shall not be deemed notice) to:

Charles R. Berman, Esq.

Thacher Proffitt & Wood LLP

25 DeForest Avenue

Summit, New Jersey 07901

or to such other address as either party shall have previously specified in
writing to the other.

Section 10. No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 10 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.

 

-12-



--------------------------------------------------------------------------------

Section 11. Binding Agreement; No Assignment. This Agreement shall be binding
upon, and shall inure to the benefit of, the Executive, the Employer and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement is personal to the Executive and may not be
assigned by the Executive without the prior written consent of the Board, as
evidenced by a resolution of the Board. Any attempted assignment in violation of
this Section 11 shall be null and void.

Section 12. Governing Law; Consent to Jurisdiction; Arbitration. This Agreement,
and all matters arising directly or indirectly from this Agreement, shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New Jersey, without giving effect to the choice of law provisions
thereof. Any unresolved controversy or claim arising out of or relating to this
Agreement, except (i) as otherwise provided in this Agreement or (ii) with
respect to which a party seeks injunctive or other equitable relief, shall be
submitted to arbitration by one arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”). Judgment
upon any award rendered in such arbitration will be binding and may be entered
in any court having jurisdiction thereof. The parties agree that the arbitrator
in any such matter shall be directed to award reasonable attorneys’ fees to the
prevailing party. The arbitrator shall also be directed to award the
arbitrator’s compensation charges and the administrative fees of the AAA to the
prevailing party. The parties knowingly and voluntarily agree to this
arbitration provision and acknowledge that arbitration shall be instead of any
civil litigation, meaning that the parties each are waiving any rights to a jury
trial. Each of the parties to this Agreement consents to personal jurisdiction
and venue for any equitable action sought in the United States District Court
for the District of New Jersey and any state court of competent jurisdiction in
the State of New Jersey that is located in Passaic County (and in the
appropriate appellate courts from any of the foregoing). Notwithstanding the
foregoing, the Executive and the Employer agree that, prior to submitting a
dispute under this Agreement to arbitration, the parties shall submit, for a
period of sixty (60) days, to voluntary mediation before a jointly selected
neutral third party mediator under the auspices of JAMS, New York City, New
York, Resolution Center (or any successor location), pursuant to the procedures
of JAMS International Mediation Rules conducted in the State of New York
(however, such mediation or obligation to mediate shall not suspend or otherwise
delay any termination or other action of the Employer or affect any other right
of the Employer).

Section 13. Entire Agreement. This Agreement shall constitute the entire
agreement between the parties with respect to the matters covered hereby and
supersedes all previous written, oral or implied understandings between them
with respect to such matters.

Section 14. Amendments. This Agreement may only be amended or otherwise modified
by a writing executed by each of the parties hereto.

Section 15. Survivorship. The provisions of Sections 5 through 13 hereof and
this Section 15 shall survive the termination of this Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 16. Indemnification. The Employer shall indemnify, defend and hold the
Executive harmless for actions and omissions as an officer and/or director of
the Employer to the extent set forth in the Employer’s By-laws and/or
Certificate of Incorporation, as applicable. The Employer agrees that the
Executive shall be covered by directors and officers insurance coverage during
the Term on the same basis as the Employer maintains such coverage for other
officers and directors of the Employer.

Section 17. Key Man Life Insurance. If requested by the Employer, the Executive
agrees to cooperate with the Employer in obtaining any key man life insurance
coverage insuring the Executive’s life and to submit to such physical
examinations as may be needed to secure such coverage.

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts or facsimile copies, each of which when executed shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.

Section 19. Legal Counsel. The Executive represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms.
The Executive acknowledges that, prior to assenting to the terms of this
Agreement, he has been given a reasonable period of time to review it, to
consult with counsel of his choice, and to negotiate at arm’s-length with the
Employer as to its contents. The Executive and the Employer agree that the
language used in this Agreement is the language chosen by the parties to express
their mutual intent, and that they have entered into this Agreement freely and
voluntarily and without pressure or coercion from anyone.

Section 20. Section 409A. This Agreement shall be interpreted to avoid any
penalty sanctions under Section 409A of the Code (“Section 409A”) and
regulations promulgated thereunder. Notwithstanding anything contained herein to
the contrary, the Executive shall not be considered to have terminated
employment with the Employer for purposes of the payments and benefit of
Section 5 hereof unless he would be considered to have incurred a “termination
of employment” from the Employer within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii). For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment. In no event may the Executive,
directly or indirectly, designate the calendar year of payment. Notwithstanding
the foregoing, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment as a result of the termination of the Executive’s employment that
would otherwise be due hereunder within six months after such termination of
employment shall nonetheless be delayed until the first business day of the
seventh month following the Executive’s date of termination and the first such
payment shall include the cumulative amount of any payments that would have been
paid prior to such date if not for such restriction.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
delivered by its duly authorized officer and the Executive has signed this
Agreement, all as of the first date written above.

 

LAKELAND BANCORP, INC. By:  

/s/ John W. Fredericks

  John W. Fredericks   Chairman of the Board LAKELAND BANK By:  

/s/ John W. Fredericks

  John W. Fredericks   Chairman of the Board EXECUTIVE:

/s/ Thomas J. Shara

Thomas J. Shara

 

-15-